Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 1 of 9
              Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 2 of 9




                                         Cornrnonwea9th of Massachusetts

         SUFFOLK, SS.                                               TRIAL COURT OF THE COMMONWEALTH
                                                                    SUPERIOR COURT DEPARTMENT
                                                                    CIVIL DOCI<ET NO. 20CV775

          Darwin Gomez                      , PLAINTIFF(S),

         a

          GrubHub Holdings, Inc. . DEFENDANT(S)

                                                          SUMIVIONS

         THIS SUMMONS IS DIRECTED TO GrubHub Holdings, Inc.                               .(Defendant's name)

         You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
         Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
         fiiled in the Suffolk Super or           Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1.      You must respond to this lawsuit in writing within 20 days. If you do- not respond, the court may decide
        the case against you and award the Plaintiff everything asked'for in the complaint. You will also lose'the
        opportunity to*tell your side of the story. You must respond to this lawsuit in writing even if you expect
        to resolve this matter:with'the Plaintiff.. If you need more time to resp4nd, you may request an
        extension of time in writing from the Court.
2.      How to Respond. To respond td this lawsuit,.you must file a written response with the court and mail a
        copy to the FlaintifPs Attorney (or the Plaintiff, if unrepresented). You can do this by:
     a. Filing your signed original response with the Clerk's Office for Civil eusiness, Suffolk    Court,
         3 Pemberton (address) b mail or in person, AND                                   Superior
          quar g ost~~g MApd2~08                                       ,         y~'
     b. Defivenn or mai in a co 0 our res onse   p to the Plaintiff s Attorne Plaintiff atthe followin g
        address: 17 Storrs Avenue, Braintree MA 02184
B.      What to include. in your response. An "Ansmrer" is-one type of resportse to a Complaint. Your Answer
        must state vVhether you'agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
        Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
        use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
        based on"the same facts or transaction described in the Complaint, then you must include those cla7ms
        in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
        lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in yoitr
        Answer or in a written demand for a jury trial that you must send to the other side and file with the,
        court no more than 10 days after sending your Answer. You can also respond to a Cqmplaint by filing a
        "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
        to Dismiss rinust be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
        y'ou are filing a Motion to Dismiss, you must also comply with the filing procedures for"Civil Motions"
        described in the rules of the Court in which the complaint was filed, available at
        www.mass.gov.courts/case-legal-res/rules of court,

                                                                                                                ~
                                                                                Li L    ti11e6L.
                                                                             =                     [}elauty Sheritf Suftolk County
                  Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 3 of 9




4.       Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help.,'sorne basic
        information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
S.      Required information on all filings: The "civil docket number" appearing at the top of this notice is the
        r,ase number assPgned.to this case arid must appear on the frdnt of your Answer or Motion to Dismiss.'
        You should referto yourseff-as the "D'efendant."

        Witness Hon. Judith Fabricarit, Chief Justice on April 1                             20 20

     ./~,                                                         •
                 ,
       Nlichael ep Gonovan
       CI'erk-M agistrate

       Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
       summons before it is served on the Defendant.




                                            PR®®F ®F SERilICE OF PR®CESS

                I hereby certify that on ..                           20_, l served a copy of this summons,
      -together wifh a copy of the comp(aint in this action, on the defendant named.in this-sumrnons, in the
      following manner (See Mass. R. Civ. P. 4(d)(1-5)):
                    ~                                                                                    .           .




      Dated:                                    , 20_                    Signature:




      iU.13.   TO PROCESS SERVER:

               PLEASE ENTER THE DATE THAT YOU MADE SERV(CE ON THE DEFENDANT 11V THIS BOX — BOTH
      ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED dN THE DEFEIVDANT.
                       Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 4 of 9
                                                        DOCKET NUMBER
          CIVIL TR'ACKING ORDER                                                 Trial Court of Massachusetts                ~
              (STANDING ORDER 1- 88)                     2084CV00775            The Superior Court                          ~
CASE NAME:
                                                                                  Michael Joseph Donovan, Clerk of Court
      Gomez, Darwin vs. GrubHub Holdings, Inc.

T0:                                                                             COURT NAME & ADDRESS
                                                                                  Suffolk Countv Superior Court - Civil
                                                                                  Suffolk Countv Courthouse, 12th Floor
                                                                                  Three Pemberton Square
                                                                                  Boston, MA 02108



                                                 TRACKING ORDER - F- Fast Track

              You are hereby notified that this case is on the track referenced above as per Superior Court Standing
  Order 1-88. The order requires that the various stages of litigation described below must be completed not later
  than the deadlines indicated.


              STAGES OF LITIGATION                                                   DEADLINE


                                                                          .SERVED BY         FILED BY          HEARD BY


      Service of process made and return filed with the Court                               06/24/2020


      Response to the complaint filed (also see MRCP 12)                                    07/24/2020
                                                                                                           ,

      AII motions under MRCP 12, 19, and 20                                 07/24/2020      08/24/2020         09/22/2020


      AII motions under MRCP 15                                             07/24/2020      08/24/2020         09/22/2020

      AII discovery requests and depositions served and non-expert
                                                                            01/20/2021
      depositions completed

      AII motions under MRCP 56                                             02/19/2021      03/22/2021                 ~
                                                                                                           I              i
                                                                                                                          ~
      Final pre-trial conference held and/or firm trial date set                                           ~   07/19/2021


      Case shall be resolved and judgment shall issue by                                                 :? 03/28/2022




 The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

 This case is assigned to




DATEISSUED                ASSISTANT CLERK                                                              PHONE

      03/30/2020             Philip Drapos                                                                (617)788-8144         j
                      Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 5 of 9
                                                           TRIAL COURT OF MASSACHUSETTS
   IVIL ACTIOW COVER SHEET                             SUPERIOR COURT DEPARTMENT                     DOCKET NO.
                                                      COUNTY: SUFFOLK

   TYPE                                                                     TYPE
   PLAINTIFF(S) Darwin Gomez                                                DEFENDANT(S) GrubHub Holdings, Inc.
   NAME                                                                     NAME

      Type Plaintiffs Attorney name, Address, City/State/Zlp                              ant's Attorney Name, Address, City/State/Zip
                     Phone Number and BBO#                                                      Phone Number (If Known)
Jennifer Miller, Esq. BBO#666842
Shaw and Corcoran, P.C.
17 Storrs Avenue
Braintree, MA 02184
(781)848-8744

                                TYPE OF ACTION AND TRACK DESIGNATION (See reverse side)
 CODE NO.              TYPE OF ACTION (specify)  TRACK                                  IS THIS A JURY CASE7

                                                                                                                     [XX] Yes [ ] No
  B22 Employment Discrimination - Fast Track

 The following is a full, itemized and detailed statement of the facts on which plaintiff relies to deterinine
 money damages. For this form, disregard double or treble damage claims; indicate single dainages only.

                                               TORT CLAIMS
                                     (Attach additional slieets as necessary)
 A.     Documented medical expenses to date:
        1. Total hospital expenses                                                                                    $
        2. Total doctor expenses                                                                                      ~
        3. Total chiropractic expenses                                                                                $
        4. Total physical therap expenses                                                                             $
        5. Total otlier expenses ~describe)                                                                           $
                                                                                                            Sttbtotal $
 B.     Documented lost wa es and compensation to date                                                                $
 C.     Documented proper~y damages to date -                                                                         $
 D.     Reasonably anticipated fiiture medical expenses                                                               $
 E.     Reasonably anticipated lost wages and compensation to date                                                    $125,000.00
 F.     Other documented items of dainages (describe)
        Emotional distress                                                                                               $unknown
  G.     Brief description of plaintiff's irijury, inclttding nature and extent of injary (describe)
        Plaintiff requested accommodations and thereafter stopped receiving orders and had other
        issues with his employment as a delivery driver.
                                                                            Total $ 125, 000. 00



                                              CONTRACT CLAIM
                                       (Attach additional sheets as necessary)
  Provide a detailed description of claim(s):


                                                                                                                    TOTAL             $ ...............
         iE IDENTIFY, BY CASE NUMBER, NAMF. AND COUNTY, ANY RELATED ACTION PENDING IN THE SUPERIOR
         T DEPARTMENT


  I herebNl certify that I have complied with the t-equirements of Rule 5 of the Supreme Judicial Cotn-t Unifm•m Rtdes on Dispute Resolution (SJC
  2ule 1:18) requiring that I provide my clients with infortnation about court-connected dispute resolution ser%nces and discuss witli them the
  idvantages and clisadvantages of the various methods."                ~
  iignature of Attorney of Record    3     c      tx;- U         .✓--                               Date:
  A.O.S.C.3-2007
      Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 6 of 9



                       COMMONWEALTH OF MASSACHUSETTS

SUFFOLK,SS                                          SUPERIOR COURT DEPARTMENT
                                                    DOCKET NO.:

                                            )
DARWIN GOMEZ,                               )
         Plaintiffs                         )
                                            )
V.                                          )
                                            )              COMPLAINT
GRUBHUB HOLDINGS, INC.                      )         '
         Defendant                          )


                                   PARTIES AND VENUE

     1. The Plaintiff, Darwin .Gomez ("Plaintiff'), is an individual with a usual residence of
        57 Reed Street, Agawam, Massachusetts 01001.

     2. The Defendant, GrubHub Holdings, Inc. ("GrubHub"), is a foreign corporation with a
        principal place of business located at 111 West Washington Street, Suite 2100,
        Chicago, Illinois 60602.

     3. The allegations below occurred in Boston, Massachusetts. --

                                       ALLEGATIONS

     4. The Plaintiff repeats, realleges, and incoiporates by reference as fully set forth in their
        entirety Paragraphs 1 through 3 of this Complaint.

     5. The Plaintiff began working for GrubHub in November 2016 as a delivery driver
        providing restaurant orders to ct:stomers who had contacted Grubhub for delivery
        service.

     6. The Plaintiff has a diagnosis of epilepsy, a mood disorder and anxiety, for which he is
        on medication and treated by a physician.

     7. While employed as a delivery driver for GrubHub, the Plaintiff communicated
        directly with GrubHub through his smartphone, wherein he would receive a request
        froin GrubHub dispatch to pick up a restaurant order and deliver it to a customer who
        had contacted GrubHub for delivery.

     8. The Plaintiff was able to correspond directly with GrubHub dispatch through his '
        smartphone wherein dispatch was able to substitute order requests, add other orders,
        communicate directly with the Plaintiff to inquire as to whether he needed a break
        and look for orders in his area.
Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 7 of 9



9. In March 2017, the Plaintiff informed his manager at GrubHub that the distance
   between orders was a problem in light of his medical issues; however, nothing was
   done.

10.In June 2017, the Plaintiff requested an accommodation from GrubHub, which was
   that he not drive more than three miles to pick up each order. He provided medical
   documentation and this accommodation was granted.

11.From November 2016 to June 2017, the Plaintiff customarily worked fifty plus hours
   per week and added shifts when requested by his manager. He was also provided
   extra orders by dispatch and was given orders with large tips several times.

12.During this time, the Plaintiff averaged a gross weekly income of $888.96.

13. After the Plaintiff was granted this accommodation, he was not provided the same
    support from dispatch or his manager, he received far fewer orders and his account
    was indicated as inactive.

14.In August 2017, the Plaintiff submitted medical documentation regarding his
   disabilities and requested additional accommodations, including taking a break every
   two hours, excused absences and limiting orders to three miles.

15.In September 2017, the Plaintiff began the acconunodations on a thirty day trial
   period and agreed to increase his hours after thirty days.

16.In November 2017, the Plaintiff began having more issues with dispatch, including
   getting locked out of orders after taking a break, being marked inactive for declining
   an order outside of his accommodation perimeter, having trouble finding his schedule
   and not getting orders.

17.After not being able to remedy this this situation for 17 days, the Plaintiff and Human
   Resources arranged for a code word to decline orders outside of three miles.

18.The code work did not remedy the issues and in January 2018 the Plaintiff requested
   another accommodation, which was to switch to pre-ordered deliveries (catering) due
   to his difficulty tolerating stressiul situations and adapting- to a change in schedule,
   which was impacting his disabilities.

19.The Plaintiff believed that the pre-ordered deliveries provided a schedule and
   structure, which would minimize his anxiety, decreasing the possibility of stress
   leading to a seizure and thus removing the need for the earlier accommodations.

20. Pre-ordered delivery dispatchers have complete discretion in assigning orders to
    drivers and can pick which drivers receive which orders.
Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 8 of 9



21. Even after switching to pre-ordered deliveries, the Plaintiff had similar issues, such as
    no orders and lack of a schedule.

22. The Plaintiff left GrubHub completely in May 2018 due to the lack of orders he was
    receiving after his accommodations were granted and the resulting stress that it
    caused.

23. On September 4, 2018, the Plaintiff filed a Complaint with the Massachusetts
   Commission Against Discrimination ("MCAD"), which was found to lack probable
   cause.

                            COUNT I — RETALIATION

24. The Plaintiff repeats, realleges, and incorporates by reference as fully set forth in their
    entirety Paragraphs 1 through 23 of this Complaint.

25. The Plaintiff has a diagnosis of epilepsy, a mood disorder and anxiety, for which he is
    on medication and treated by a physician.

26. The Plaintiff requested three separate accomniodations from GrubHub during 2017
    and 2018: (1) driving no more than three miles to pick up an order; (2) taking a break
    every two hours, excused absences and limiting orders to three miles; and (3)
    switching to pre-ordered (catering) deliveries.

27. From the first accommodation, the Plaintiff suffered adverse action, including getting
    locked out of orders after taking a break, being marked inactive for declining an
    order, having trouble finding his schedule and not getting orders.

28. The Plaintiff was forced to leave his employment at GrubHub as he was suffering an
    immense amount of stress and not receiving any income.

29. The Plaintiff was a loyal employer and worked fifty plus hour weeks until his request
    for accominodations decreased his work significantly.

30. As a result of the adverse actions described above, the Plaintiff suffered from
    emotional distress and financial damages.

 COUNT II — HANDICAP DISCRIMINATION (DISPARATE TREATMENT)

31. The Plaintiff repeats, realleges, and incorporates by reference as fully set forth in their
    entirety Paragraphs 1 through 30 of this Complaint.

32. The Plaintiff has a diagnosis of epilepsy, a mood disorder and anxiety, for which lie is
    on medication and treated by a physician.
          Case 1:20-cv-10970-FDS Document 1-1 Filed 05/20/20 Page 9 of 9



         33. The Plaintiff is capable of driving and carrying orders, which are the essential
             functions of working for GrubHub as a delivery driver.

         34. The Plaintiff requested three separate accommodations from GrubHub during 2017
             and 2018: (1) driving no more than three miles to pick up an order; (2) taking a break
             every two hours, excused absences and limiting orders to three miles; and (3)
             switching to pre-ordered deliveries.

         35. From the first accommodatioti, the Plaintiff was treated differently, including getting
             locked out of orders after taking a break, being marked inactive for declining an
             order, having trouble finding his schedule and not getting orders.

         36. The Plaintiff was forced to leave his employment at GrubHub as he was suffering an
             immense amount of stress and not receiving any income.                 -

         37. The Plaintiff was a loyal employer and worked fifty plus hour weeks until his request
             for accommodation decreased his work signif icantly.

         38. As a result of the adverse actions, the Plaintiff suffered from emotional distress and
             financial damages.

PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL COUNTS TRIABLE BY A JURY.


                                                       Respectfully submitted
                                                       Darwin Gomez
                                                       By her attorney


                                                                         ~-----':~
                                                       Jenffer Miller, Esq.
                                                       Shkkv and Corcoran, P.C.
                                                       17 Storrs Avenue
                                                       Braintree, MA 02184
                                                       jrziller(~r),sli~iw~ndcoz,cor~n_corz~
                                                       (781) 848-8744
Dated:                                                 BBO #666842
